Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species (nucleotides 120-139 of SEQ ID NO: 1) in the reply filed on 1/3/22 is acknowledged.
The non-elected species regions of nucleotides of SEQ ID NO:1 in Claims 41, 42, and 50 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/3/22.

Improper Markush Rejection
Claims 41-50 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, 
The Markush grouping of regions of SEQ ID NO: 1 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: each region within SEQ ID NO: 1 is directed to a different part of the gene and has a different nucleotide sequence.  See the tables on pages 73-84.  Nucleotides 120-139 are directed to a coding region and other regions are directed to 3’ UTR, coding-stop codon, intron.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 41-50 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown-Driver et al. (US 20050244869, cited on an IDS).
‘869 teaches making and using a gapmer oligonucleotide consisting of 12 to 30 linked nucleosides having at least 8 contiguous nucleobase portion that is complementary to nucleotides 120-139 of SEQ ID NO: 1 (SEQ ID NO: 4 in table 1 and pages 10-21 and 46).  The oligonucleotide has at least one phosphorothioate internucleoside linkage and a modified sugar 2’-O-methoxymethyl moiety.  The oligonucleotide is administered to cells of an animal using a pharmaceutical composition and a carrier.  The oligonucleotide can be used to treat transthyretin amyloidosis in an animal (page 2).

Claims 41-46 and 49-50 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sah et al. (US 8,168,775, cited on an IDS).
‘775 teaches treating transthyretin amyloidosis in an animal comprising administering a composition comprising a chemically modified siRNA comprising a modified oligonucleotide consisting of 12 to 30 linked nucleosides comprising at least 8 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Whiteman whose telephone number is (571)272-0764.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 







	
	
	
	/BRIAN WHITEMAN/           Primary Examiner, Art Unit 1635